Citation Nr: 0214066	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right lateral malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969 and from October 1970 to January 1989.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in January 1999.  That decision denied the 
veteran's claims of entitlement to a compensable evaluation 
for residuals of a fracture of the lateral malleolus, right 
ankle.  It also denied the veteran's claims of entitlement to 
service connection for hypertension, compensable ratings for 
recurrent sprain to the right knee, and chip fracture of the 
right hand, as well as an application to reopen several 
service connection claims denied in July 1989.  The veteran 
appealed the decision.  Several of the issues were 
subsequently granted and the remaining issues, save the issue 
of entitlement to an increased rating for residuals of the 
right ankle injury, were withdrawn by the veteran in 
accordance with 38 C.F.R. § 20.204 (2001).

In February 2002, the disability rating assigned the 
veteran's right ankle was increased to 10 percent.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The veteran has also expressed his intent to 
pursue a higher rating.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by arthritis,  pain, some limitation of motion, 
and increased fatigability but it is not productive of more 
than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a fracture of the lateral malleolus of the 
right ankle have not been met.  38 U.S.C.A. §§1155, 5107 
(West 1991 & Supp. 2001); 38C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5271 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the January 1999 RO decision, the June 2000 
Statement of the Case, and February 2002 Supplemental 
Statement of the Case (SSOC) informed the veteran and his 
representative of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  The Board notes that the RO did refer to the 
explicit provisions of the regulations implementing the VCAA 
in the February 2002 SSOC, and that the VCAA made no change 
in the statutory or regulatory criteria that govern 
disability ratings.  In addition, the letter accompanying the 
SSOC indicated that VA would request any pertinent medical 
records identified by the veteran.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  In addition, he has been 
provided several VA medical examinations in connection with 
his claim.  The Board finds that another medical opinion is 
not necessary, as the record contains sufficient medical 
evidence to decide the claim.  See 66 Fed. Reg. at 45,631 (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the veteran's claim for benefits 
is incomplete with respect to the issues of entitlement to 
entitlement to an increased rating for residuals of a 
fracture to the lateral malleolus, right ankle.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.71, DC 5003, arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion:  with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
is assigned; with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups a 10 
percent rating is assigned.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion.  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
is rated 20 percent.  38 C.F.R. § 4.71, DC 5271. 

Normal (full) range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula, involving malunion, is rated 10 percent 
when there is slight knee or ankle disability, and is rated 
20 percent when there is moderate knee or ankle disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.    

III.  Analysis

The veteran's residuals of a fracture to the lateral 
malleolus, right ankle is rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5262-5271 (2001).  Ratings under DC 5271 are based on 
limitation of ankle motion.  Ratings under DC 5262 are based 
on ankle disability produced by malunion of the tibia and 
fibula.  

The veteran has degenerative joint disease of the right 
ankle.  In accordance with DC 5003, his ankle disability is 
properly rated under the provisions of DC 5271, which 
pertains to limitation of motion of the ankle. 

At the August 1998 VA examination, the veteran complained of 
his right ankle giving way four times per year and locking 
five to six time per year.  He reported impaired mobility 
doing his job.  Objectively he had a full range of motion, 
but tenderness on the right side and front.  

A treatment record dated in February 2000 shows that the 
veteran complained of intermittent pain and locking of the 
right ankle and he indicated that the pain was getting worse.  
He said that he had a two-story home and that he could not 
walk a mile without having severe pain.  The diagnosis was 
recorded as osteoarthritis.

In July 2001, treatment notes indicate that the veteran 
complained of his right ankle locking up, causing him severe 
pain, loss of balance, and inability to bear weight on his 
right foot for several days.  He stated that he was often 
able to "pop" his ankle, which relieved his symptoms about 
50 percent of the time.  He had been experiencing the problem 
for about a year with increasing frequency and severity.  The 
veteran had pain on palpation of the right fibula and tibia 
posteriorly, along the ankle joint and sinus tarsi area.  
Muscle strength was 4/5 on the medial and lateral muscle 
groups, and 5/5 on the anterior and posterior.  There were 
positive Tinnel's signs along the medial and lateral ankle.  
The diagnosis was degenerative joint disease of the right 
ankle. 

At the December 2001 VA examination he complained that his 
right ankle was sore laterally all the time.  He also 
described occasional swelling and locking of the ankle.  He 
reported that pain caused weakness and fatigability.  He had 
a slight limp most of the time that was present on normal and 
repeated use of the ankle.  Objectively, he was noted to have 
a negligible limp on the right.  There was slight plus 
tenderness below the lateral malleolus both anteriorly and 
posteriorly and some tenderness slight plus below the medial 
malleolus anteriorly.  There was slight plus bi-malleolar 
swelling.  Range of motion was dorsiflexion 10 degrees, and 
plantar flexion 40 degrees.  The examiner noted minimal 
degenerative joint disease was present in the ankle.  The 
functional impairments were noted to be a mild plus in 
disability.  

The veteran retains 40 out of 45 degrees of plantar flexion 
and 10 out of 20 degrees of dorsiflexion of the right ankle.  
The Board finds that the limitation of plantar flexion is 
minimal, whereas the limitation of dorsiflexion is moderate.  
Therefore, the overall degree of limitation of motion is 
clearly not more than moderate in degree.  Thus, a rating in 
excess of 10 percent under DC 5271 is not warranted.  There 
is no medical evidence of ankylosis of the right ankle (DC 
5270).

As to DC 5262, while there moderate disability of the right 
ankle, there is no clinical or X-ray evidence to show 
malunion of the tibia or fibula.  Accordingly, a higher 
rating under that code is not warranted.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra. However, the objective medical evidence 
reflects tenderness to palpation of the ankle, a slight limp, 
increased fatigability, minimal swelling and weakness, and 
slight to moderate limitation of motion of the ankle.  The 
veteran has also complained of instability and locking of the 
ankle but the record is negative for objective confirmation 
of instability, locking, more than minimal swelling or 
weakness, deformity or atrophy.  While there is pain and 
fatigability, and some suggestion of flare-ups, there is no 
indication of weakness on movement or incoordination.  The 
limitation of motion that has been reported is slight to 
moderate in degree; the Board finds no objective evidence to 
show that pain, flare-ups of pain, or fatigability result in 
additional limitation of motion to a degree that would 
support a finding that it is more approximate to severe 
versus moderate limitation of motion.  Accordingly, a rating 
in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59,  4.71a, Codes 5003, 5271. 

Service connection is not in effect, nor is there any 
clinical or X-ray evidence of ankylosis of the subastragalar 
or tarsal joint, or malunion or astragalus of the os calcis.  
Accordingly, an increased rating under 38 C.F.R. § 4.71a, 
Codes 5272, 5273, or 5274 is not warranted.

Finally, the assignment of an extra-schedular rating was 
considered in this case under 38 C.F.R. § 3.321(b)(1) (2001).  
However, the record shows that the veteran's service-
connected ankle disability has resulted in neither marked 
interference with employment nor frequent periods of 
hospitalization, and it does not otherwise present an 
exceptional or unusual disability picture.  Thus, a referral 
for consideration of an extra-schedular rating, under the 
provisions of 38 C.F.R. § 3.321(b)(1), is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 10 percent for residuals of 
a fracture to the lateral malleolus, right ankle is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

